         Case 1:19-cv-04083-JPB Document 29 Filed 03/03/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


THE ESTATE OF SCOTT SCHULTZ,
WILLIAM SCHULTZ and LYNNE
SCHULTZ,

       Plaintiffs,
v.                                                   Civil Action File No.
                                                     1:19-cv-04083-JPB
BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA                         Jury Trial Demanded
By and on behalf of GEORGIA
INSTITUTE OF TECHNOLOGY,
and TYLER AUSTIN BECK,

       Defendants.


                      PLAINTIFF’S BRIEF IN REPLY TO
                       DEFENDANTS’ OPPOSITION TO
                         MOTION TO DISREGARD


       Plaintiffs reply to Defendants’ opposition to Plaintiffs’ Motion to Disregard

as follows:

     1. Defendants Fail To Demonstrate That Their Extrinsic Evidence Can Be
        Incorporated Into The Complaint
       Defendants concede, as they must, that there is absolutely no reference to

any video recordings in the body of the Complaint. For that reason alone, their

demand that this Court treat the video recordings and other attachments to their

                                          1
         Case 1:19-cv-04083-JPB Document 29 Filed 03/03/20 Page 2 of 9




Motion to Dismiss as if incorporated into the Complaint must be rejected. Hi-Tech

Pharm., v. HBS Int’l Corp., 910 F.3d 1186, 1189 (11th Cir. 2018)(citing three pre-

requisites for considering documents attached to a defendant’s motion to dismiss:

“referred to in the complaint, central to the plaintiff’s claim, and of undisputed

authenticity.”).

      Claiming that the first factor required by the Court in Hi-Tech Pharm,

supra., can be entirely disregarded, Defendants then proceed to insist that evidence

entirely extrinsic to the Complaint may nonetheless be considered on a 12b6

Motion [without converting it into a Motion for Summary Judgment] so long as the

contents of the evidence is ‘central’ to the claims and when it is shown to be

authentic. D.E. 28, p. 7. In support of their claim that this “principle applies to

video evidence just as it applies to documents,” id., p. 6, Defendants cite to three

cases where trial courts relied upon video recordings when adjudicating motions to

dismiss. However, neither of those cases support Defendants’ position, as is

explained below.

      In Speaker v. United States HHS CDC & Prevention, 623 F.3d 1371 (11th

Cir. 2010) the Eleventh Circuit did not have occasion to adjudicate the

appropriateness of the District Court’s reliance upon exhibits which were relied

upon by the Defendants in their motion to dismiss. Unlike the issue faced by this


                                           2
         Case 1:19-cv-04083-JPB Document 29 Filed 03/03/20 Page 3 of 9




Court, the District Court’s reliance upon the materials was not disputed by the

parties. The Court’s discussion of those extraneous materials was dicta.

      The issue presented to the Court in Bailey v. City of Ann Arbor, 860 F.3d

382 (6th Cir. 2017) was entirely unlike the issue before this Court. In Bailey, the

Court considered an arrest video that was available to the plaintiff at the time they

filed their Complaint and which the plaintiff mentioned “throughout his

complaint.” Id., at p. 386. The Plaintiff made claims in their Complaint about

what was depicted in the video and incorporated the video into their Complaint.

However, as the Sixth Circuit pointed out, the contents of the video which was

relied upon by Plaintiff directly contradicted the Plaintiff’s allegations.   Unlike

Bailey, the Schultz’s 1) did not have the Defendants’ videos, 2) did not refer to any

video in their Complaint, and 3) did not describe what any such videos depicted.

      The issue presented to the Court in Bogie v. Rosenberg, 705 F.3d 603 (7th

Cir. 2013) was also entirely unlike that presented to this Court. The plaintiff in

Bogie sued comedian Joan Rivers and others for their inclusion in a documentary

video about Joan Rivers. Unlike the circumstances of this lawsuit, “the video

recording of the documentary was incorporated in Bogie’s Compliant.” Id., at 608.

The Plaintiff in Bogie physically attached the video to her amended complaint. Id.,




                                            3
           Case 1:19-cv-04083-JPB Document 29 Filed 03/03/20 Page 4 of 9




at 608. Unlike the Complaint in Bogie, the Schultz’s did not have Georgia tech’s

videos and certainly did not attach them to their Complaint.

   2. Defendants Fail To Rebut Or Distinguish Cases Cited By Plaintiffs Most
      Closely On Point
       Citing Brown v. Newton County Sheriff’s Office, 273 F. Supp. 3d 1142

(N.D.Ga.2017), the court in Howe v. City of Enter., 2018 U.S.Dist. LEXIS, 158716

(M.D. Ala, 2018) denied the defendant police officers’ motion to dismiss and, in

doing so, declined to consider the video submitted by the officers where the

Plaintiff did not refer to the parts of the video relied upon by the defendants in his

complaint. Despite the similarity of the issue presented in Howe, the Defendnats

here failed to distinguish it.

       Nor have the Defendants distinguished the reasoning of the District Court in

Slippi-Mensha v. Mills, 2016 WL 4820617 (U.S.D.C. N.J., 2016) where the Court

rejected the defendant officers’ use of a dashboard video of a traffic stop in their

motion to dismiss. Noting that the Plaintiff’s complaint did not cite to, refer to, or

attach the video footage of the traffic stop, the court reasoned that “[s]imply

because a video that captured the events complaint of in the complaint exists does

not transform that video into a “document” upon which the complaint is based.”

Id., *3.




                                           4
           Case 1:19-cv-04083-JPB Document 29 Filed 03/03/20 Page 5 of 9




   3. Defendants’ Mischaracterize the Supreme Court’s Holding in Scott v.
      Harris
         The Defendants’ mischaracterize the Supreme Court’s holding in Scott v.

Harris, 550 U.S. 372 (2007). The Scott decision involved the adjudication of a

Motion for Summary Judgment where, pursuant to Fed. R. Civ. P. 56, the parties

introduce and rely upon evidence entirely independent of the bare allegations of a

Complaint. The Scott decision did not adjudicate whether a defendant police

officer may insist that a video of an event which is described in a complaint must

be accepted as being ‘incorporated’ into a complaint for purposes of adjudicating a

motion to dismiss.

   4. Defendants Concede That Their “Chronological Summary” Is Not
      Incorporated Into The Complaint
         Defendants concede that their multi-paged “chronological summary” cannot

be treated “as a part of the pleadings.” D.E. 28, p. 9. This concession is a

considerably different position than that which was originally taken by Defendants

when filing their Motion to Dismiss. In their brief in support of their Motion,

referring broadly to their exhibits, the Defendants claimed that “[t]he Court may

consider this material as part of the pleadings when deciding the motion because it

is central to the asserted claims and its authenticity cannot be disputed. D.E. 11-1,

p. 7.”



                                           5
        Case 1:19-cv-04083-JPB Document 29 Filed 03/03/20 Page 6 of 9




      Now, for the first time, Defendants concede that “the summary is a

document created by counsel as a part of the motion to dismiss…” In other words,

the summary is, in effect, unsworn testimony of defense counsel seeking to supply

a host of facts to the court which are not otherwise apparent in any of the video

recordings or in the audio recording. The defendants may, in their own words,

“stand by the description given” by their counsel of the contents of the extraneous

materials which they presented with their motion to dismiss, but that fact does not,

of its own force, mean that this Court can rely in any manner whatsoever on the

contents of defense counsel’s “chronological summary” to adjudicate this motion

to dismiss.

                                     Conclusion

      The narrow issue presented by Plaintiffs’ Motion to Disregard is whether –

in construing the allegations of the Complaint – the District Court may treat the

materials submitted by the Defendants with their Motion to Dismiss as being

incorporated into the Complaint for purposes of adjudicating the motion. The

materials supplied by Defendants fail to meet the criteria established by the

Eleventh Circuit, Hi-Tech Pharm., Inc. v. HBS Int’l Corp., supra., and Plaintiffs

pray that this court disregard them in considering the motion to dismiss.




                                          6
        Case 1:19-cv-04083-JPB Document 29 Filed 03/03/20 Page 7 of 9




      The undersigned, in accord with L.R. 7.1 and 5.1 hereby certifies that the

type font used herein is 14-Point Times New Roman.

                                Respectfully submitted,
                                Attorneys for Plaintiffs:

                                G. Brian Spears
                                Georgia Bar No. 670112
                                G. BRIAN SPEARS, P.C.
                                1126 Ponce de Leon Ave., N.E.
                                Atlanta, Georgia 30306
                                Phone: (404) 872-7086
                                Email: Bspears@mindspring.com

                                Jeffrey R. Filipovits
                                Georgia Bar No. 825553
                                FILIPOVITS LAW, PC
                                2900 Chamblee-Tucker Road
                                Building 1
                                Atlanta, Georgia 30341
                                Tele: (770) 455-1350
                                jeff@law.filipovits.com


                                Chris Stewart
                                Georgia Bar No. 142289
                                Attorney for Plaintiffs
                                Stewart Trial Attorneys
                                55 Ivan Allen Blvd., NW, Suite 700
                                Atlanta, GA 30308
                                (844) 874-2500 main
                                (470) 344-6719 fax



                                         7
Case 1:19-cv-04083-JPB Document 29 Filed 03/03/20 Page 8 of 9




                     Dianna J. Lee
                     Georgia Bar No. 163391
                     STEWART TRIAL ATTORNEYS
                     55 Ivan Allen Jr. Blvd.
                     Suite 700
                     Atlanta, GA 30308
                     1-844-874-2500
                     dlee@stewarttrial.com




                              8
        Case 1:19-cv-04083-JPB Document 29 Filed 03/03/20 Page 9 of 9




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 3, 2020, I electronically filed the attached

with the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to the following attorneys of record:

      Roger A. Chalmers
      Laura L. Jones
      Senior Assistant Attorney General
      State Law Department
      40 Capitol Square SW
      Atlanta, GA 30334



                                 G. Brian Spears
                                 Georgia Bar No. 670112
                                 Attorney for Plaintiffs
                                 1126 Ponce de Leon Avenue
                                 Atlanta, GA 30306
                                 Telephone: (404) 872-7086
                                 Email: Bspears@mindspring.com




                                           9
